                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

DAVID HAVERKAMP,                                 §
TDCJ NO. 00702013,                               §
     Plaintiff,                                  §
                                                 §           Civil Action No. 2:17-CV-00018
v.                                               §
                                                 §           Jury Demand
JOSEPH PENN, et al.,                             §
     Defendants,                                 §

     DEFENDANTS’ JOINT OPPOSITION TO PETITIONERS SHAWN KELLY VINSON,
         ISABELLE MILLER, AND JAMES SEAT’S MOTIONS TO INTERVENE


        Defendants Dr. Lannette Linthicum, Rodney Burrow, Preston Johnson, Jr., John Burruss,

 Erin Wyrick, Jeffrey Beeson and Dee Budgewater, through the Attorney General for the State of

 Texas, and Philip Keiser M.D., through his attorney of record, jointly file this opposition to the

 motions to intervene filed by Shawn Kelly Vinson, Isabelle Miller, and James Seat. Dkt. Nos. 141,

 156, 164. In support thereof, Defendants respectfully offer the following.

                                   Statement of the Case

         Shawn Kelly Vinson, Isabelle Miller, and James Seat seek to intervene in an action filed

 pro se and in forma pauperis by David Haverkamp. Dkt. No. 9. Plaintiff is an inmate at the Stiles

 Unit of the Texas Department of Criminal Justice (“TDCJ”) located in Jefferson County, Texas.

 Plaintiff is a biological male who identifies as a transgender woman. See Dkt. No. 6. Plaintiff has

 brought suit under 42 U.S.C § 1983 alleging that the denial of sexual reassignment surgery

 (“SRS”) is a violation of her rights under the Equal Protection Clause of the Fourteenth

 Amendment of the U.S. Constitution. Id.



                                               Page 1 of 7
        Defendants are members of the Correctional Managed Healthcare Committee

(CMHCC”). The CMHCC is made up of members employed by TDCJ, University of Texas

Medical Branch (“UTMB”), Texas Tech University Health Science Center (“TTUHSC”),

employees of other medical schools, and members of the public that are appointed by the governor.

See Tex. Gov’t Code § 501.133. Members of the CMHCC do not provide medical care within

TDCJ prison facilities. All medical care within TDCJ prison facilities is provided by medical

providers employed by either UTMB or TTHSC. Plaintiff “only seeks injunctive relief in this

case.” Dkt. No. 70 at 2.

                                            Argument

       Intervention is inappropriate in this case. Federal Rule Civil Procedure 24 governs (a)

interventions of right and (b) permissive interventions. Neither provision of the rule supports

intervention in this case.

       Federal Rule Civil Procedure 24(a)

       A party is only allowed to intervene of right if they “are given an unconditional right to

intervene by a federal statute,” or they “claim an interest to the property or transaction that is the

subject of the action.” Fed. R. Civ. P. 24(a). Shawn Kelly Vinson, Isabelle Miller, and James Seat

each fail to state a federal statute which gives them an unconditional right to intervene pursuant to

Rule 24(a)(1). See Dkt. Nos. 141, 156, 164. Therefore, Rule 24(a)(1) does not apply.

       To establish a right to intervene under Rule 24(a)(2):

                (1) the application for intervention must be timely; (2) the applicant
               must have an interest relating to the property or transaction which is
               the subject of the action; (3) the applicant must be so situated that
               the disposition of the action may, as a practical matter, impair or
               impede his ability to protect that interest; [and] (4) the applicant's
               interest must be inadequately represented by the existing parties to

                                               Page 2 of 7
               the suit.

Edwards v. City of Houston, 78 F.3d 983, 999 (5th Cir. 1996). Isabelle Miller has not pled any facts

to establish this intervention is timely, and thus cannot establish a right to intervene under Rule

24(a)(2)(1). Id. Vinson, Miller, and Seat each state an interest in the relief of their own symptoms

of gender dysmorphia but fail to identify an interest that they have in these proceedings involving

the SRS of an unrelated inmate. Additionally, each fail to articulate how the disposition of the

instant action may impair or impede their ability to protect their own interests specific to each

individual’s symptoms. Therefore, the proposed intervenors fail to establish the right to intervene

under Rule 24(a)(2)(2) and Rule 24(a)(2)(3).

       In the alternative, even if Vinson, Miller, and Seat could establish that the first three factors

are met, they each have the burden of establishing inadequate representation by the existing party

through a showing of adversity of interest, collusion or nonfeasance on the part of the existing party

who has the same ultimate objective. See Edwards, 78 F.3d at 1005 (citing United States v. Franklin

Parish Sch. Bd., 47 F.3d 755, 757 (5th Cir. 1995) (citing Kneeland v. National Collegiate Athletic

Ass’n, 806 F.2d 1285, 1288 (5th Cir. 1987)). To the extent they claim a common interest in SRS,

they each fail to allege inadequate representation or provide factual support to overcome the

presumption that Haverkamp can adequately represent their overall interests. Instead, they each

state their own symptoms of gender dysmorphia and claim an interest in a cure or alleviation of

gender dysmorphia but fail to assert or provide support that the Plaintiff inadequately represents

the same ultimate goal or that there is any adversity of such interest.

       Because Vinson, Miller, and Seat do not allege any federal statute that mandates they be

allowed to intervene, nor do they identify an interest that they have in the proceedings that


                                               Page 3 of 7
establishes inadequate representation by Haverkamp, an intervention of right under Federal Rule

26(a) is unjustified.

        Federal Rule Civil Procedure Rule 24(b)

        Vinson, Miller, and Seat also fail to satisfy Rule 24(b), the “permissive intervention” rule.

This subsection states the court may permit anyone to intervene who “has a claimor defense that

shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). The

trial court has discretion to permit intervention, unless “the intervention would unduly delay or

prejudice the adjudication of the original parties’ rights,” and may consider whether intervenors’

interests are adequately represented by other parties. Fed. R. Civ. P. 24(b)(3); see In re Deepwater

Horizon, 546 Fed. Appx. 502, 506 (5th Cir. 2013); Kneeland, 806 F.2d at 1289.

        Permitting intervention, given the procedural posture of this case, would unduly delay this

litigation. This case has been on file since 2017. It has been actively litigated since May of 2019.

The denial of certain Defendants’ Motion to Dismiss is on appeal, and the remaining Defendants’

Motion to Dismiss is set for hearing on June 22, 2020. Intervention at this time would unduly delay

the disposition of the case.

        Moreover, TDCJ Policy G-51.11 establishes that transgender inmates must be evaluated by

the appropriate medical and mental health professionals and have each individual’s treatment

determined on a case by case basis using the accepted medical standards. Gibson v. Collier, 920

F.3d 212, 217–18 (5th Cir.), cert. denied, 140 S. Ct. 653 (2019). If Vinson, Miller, and Seat are

allowed to intervene, the Plaintiff’s case would be unduly delayed by the need for medical and

mental health professionals to assess the intervenors’s alleged conditions and proper treatment

pathways.


                                               Page 4 of 7
          Additionally, allowing intervenors as the current litigation is being presented on appeal

would make this litigation “unnecessarily more complex,” and, in all likelihood, increase demand

on state and judicial resources prematurely. The court should decline to allow intervention when

it would “needlessly increase costs and delay disposition of the litigation.” Hopwood v. State of Tex.,

21 F.3d 603, 606 (5th Cir. 1994). For these reasons, Vinson, Miller, and Seat’s motion should be

denied.

                                           Conclusion

          For the foregoing reasons, Defendants respectfully request Shawn Kelly Vinson, Isabelle

Miller, and James Seat’s motions to intervene be denied.

    Dated: June 8, 2020.

                                             Respectfully Submitted.

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             RYAN L. BANGERT
                                             Deputy First Assistant Attorney General

                                             DARREN L. MCCARTY
                                             Deputy Attorney General for Civil Litigation

                                             SHANNA E. MOLINARE
                                             Division Chief
                                             Law Enforcement Defense Division

                                             /s/ Courtney Corbello
                                             COURTNEY CORBELLO
                                             Assistant Attorney General
                                             Texas State Bar No. 24097533
                                             Southern District ID No. 3089117


                                                Page 5 of 7
                                              courtney.corbello@oag.texas.gov
                                              ATTORNEYS FOR DEFENDANTS PENN, JUMPER, AND
                                              HUDSON

                                              /s/ Bruce Garcia
                                              Bruce Garcia
                                              Assistant Attorney General
                                              Texas State Bar No. 07631060
                                              Southern District ID No. 18934
                                              Bruce.Garcia@oag.texas.gov
                                              ATTORNEY FOR DR. LINTHICUM

                                              OFFICE OF THE ATTORNEY GENERAL
                                              Law Enforcement Defense Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711
                                              (512) 463-2080 / (512) 370-9410 (Fax)

                                              /s/ John Strawn
                                              John R. Strawn, Jr., #19374100
                                              STRAWN PICKENS L.L.P.
                                              Pennzoil Place, South Tower
                                              711 Louisiana, Suite 1850
                                              Houston, Texas 77002
                                              (713) 659-9600
                                              (713) 659-9601 Fax
                                              jstrawn@strawnpickens.com
                                              ATTORNEY FOR DR. KEISER


                                   NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing, a true and correct copy of the above and foregoing in accordance with

the Electronic Case Files System of the Southern District of Texas, on June 8, 2020.

                                              /s/ Courtney Corbello
                                              COURTNEY CORBELLO
                                              Assistant Attorney General




                                                Page 6 of 7
                                      CERTIFICATE OF SERVICE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a true and

correct copy of the above and forgoing has been served via US Postal Service, postage prepaid, certified

mail, return receipt requested, on June 8, 2020, addressed to:

       David Alan Haverkamp
       a/k/a Bobbie Lee Haverkamp, #702013
       Stiles Unit
       3060 FM 3514
       Beaumont, Texas 77705

                                             /s/ Courtney Corbello
                                             COURTNEY CORBELLO
                                             Assistant Attorney General




                                               Page 7 of 7
